Citation Nr: 0331504	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  97-26 251	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1965 to December 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an adverse decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  Relevant evidence necessary for disposition of the appeal 
has been obtained by the RO.  

2.  The veteran was in combat in Vietnam.  

3.  Medical evidence of record establishes that the veteran 
has PTSD that is causally related to combat in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5103A (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in May 1997 and a supplemental statement of the case in 
January 2002.  In those documents, the RO notified the 
veteran of the requirements for direct service connection and 
informed him that it had reviewed service medical records, VA 
examination reports, VA medical records and service personnel 
records in conjunction with his claim.  In a letter dated in 
January 2002, the RO told the veteran about the VCAA and 
notified him that he should identify evidence supporting his 
claim and notified him that VA would attempt to obtain 
records he identified but that it was still his 
responsibility to make sure VA received the records.  In the 
January 2002 supplemental statement of the case, the RO 
outlined the provisions of the VCAA in detail.  In view of 
the decision in this case, the Board is satisfied that the 
veteran has been adequately advised what evidence he should 
submit and what evidence VA would obtain on his behalf, in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As to the duty to assist, the RO arranged for psychiatric 
examination of the veteran.  In addition, the RO obtained the 
veteran's service personnel records, VA outpatient records 
and a hospital discharge summary pertaining to VA 
hospitalization in 1997.  The RO also made requests to the 
U.S. Armed Services Center for Unit Records Research for 
assistance in corroboration of the veteran's claimed 
stressors.  In support of his claim, the veteran has 
submitted statements regarding his claimed stressors, 
photographs from Vietnam, his Air Force performance report 
covering 1967 as well as photocopies of envelopes and letters 
he sent to his parents from Vietnam in 1967.  Further, the 
veteran and his representative have provided written argument 
in conjunction with his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance is required to substantiate 
his claim.  

Laws and regulations

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the lack 
of evidence of disease or injury during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App 128 (1997).  If the evidence 
establishes the veteran engaged in combat with the enemy and 
the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  The 
determination regarding the veteran's combat status is to be 
made based on evaluation of all the evidence of record.  
VAOPGCPREC 12-99.  

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Background and analysis

Review of the record shows that the veteran has consistently 
reported sniper and mortar attacks as stressful events that 
he experienced while he was in Detachment 7 of the 619th 
Tactical Control Squadron stationed at Trai Trang Sup in 
Vietnam in 1967.  Available medical evidence includes VA 
outpatient records including the diagnosis of PTSD, the 
discharge summary pertaining to VA hospitalization in the 
Specialized Inpatient Post Traumatic Stress Disorder Unit 
Program at a VA medical center from June to August 1997, and 
the report of a VA PTSD examination in December 1997.  

The primary diagnosis reported in the VA hospital summary was 
chronic combat-related PTSD.  In the summary it was stated 
that the veteran's PTSD symptoms (which included: difficulty 
initiating and maintaining sleep; awakening with somatic 
anxiety symptoms; intrusive memories and visualizations of 
traumatic experiences that occurred in combat in Vietnam; 
irritable and angry mood; propensity to sadness; tendency to 
isolate himself from others; and a chronic state of 
hypervigilence) were originally rendered by stressful 
experiences in Vietnam where the veteran served between 1967 
and 1968 while in the Air Force.  The veteran's 
responsibilities reportedly included air control crew chief 
and mortar crew, and it was stated that he was exposed to 
incoming fire and witnessed dead bodies.  At the VA PTSD 
examination in December 1997, the physician stated that he 
reviewed the veteran's claims file prior to the evaluation.  
He stated that in Vietnam the veteran worked as a forward air 
control operator and manned an 81-millimeter mortar.  The 
veteran reported that his most stressful and traumatic memory 
was that of being pinned down in a mortar pit by small arms 
fire and not being able to move without fear of being exposed 
and shot.  He also reported traumatic memories of an MVA 
lieutenant dying on the operating table while being 
interrogated.  The diagnosis by the physician was PTSD of 
moderate to severe intensity.  

In light of the VA medical evidence of record, the Board 
finds that the veteran has clearly satisfied the first two 
elements required for a grant of service connection for PTSD, 
that is, medical evidence establishing a diagnosis of PTSD 
and a link, established by medical evidence, between his 
current PTSD symptoms and an in-service stressor, namely 
sniper and mortar attacks.  The Board will therefore focus on 
the third prong, i.e., whether there is credible supporting 
evidence that the claimed in-service stressor occurred.  The 
question to be answered first is whether the veteran served 
in combat in Vietnam.  

The RO asked the veteran to submit detailed information 
regarding the stressors to which he attributed his PTSD 
symptoms.  In support of his claim the veteran submitted a 
photocopies of letters he sent to his parents from Vietnam in 
1997, including envelopes indicating his return address was 
Det 7, 619 TCS, c/o A-301, 5th Special Forces Group, APO S.F. 
96227.  In his July 1967 letter, he told his parents about 
his job as a radar operator and also said his "other job" 
was as an assistant gunner on an 81-millimeter mortar.  He 
said he was the one who dropped the mortar down the tube, and 
he said they only used it for defensive purposes.  He also 
listed other specific weapons he said he had used since he 
had been there.  Those included rifles, machine guns, grenade 
launchers and rocket launchers.  He said he believed he was 
on one of only two all-Air Force mortar crews in Vietnam.  

The VA General Counsel has concluded, based on the language 
of 38 U.S.C. § 1154 that the phrase "engaged in combat with 
the enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Although the evidence 
does not show, nor does the veteran contend, that he received 
any military citation directly indicative of his 
participation in combat, there is nothing in the record that 
contradicts or is inconsistent with the veteran's reports of 
having participated in fighting, albeit defensively by being 
in mortar crew operations.  The Board notes that being in 
such operations is consistent with the location of his 
detachment at a U.S. Army Special Forces camp.  

The veteran's AF Form 7 confirms that he was in Vietnam 
throughout 1967 and that his duty title was air surveillance 
technician.  The veteran's AF Form 77 for the period December 
1966 to December 1967 shows that the veteran was located at 
Trai Trang Sup, as claimed.  Further, the Board takes 
judicial notice of an excerpt from the Air Force 619th 
Tactical Control Squadron training manual, which states that 
the veteran's detachment, Detachment 7, was located on a 
Special Forces camp adjacent to the village of Trai Trang 
Sup, approximately six miles northwest of the city of Tay 
Ninh.  The AF Form 77 shows that the veteran served as a 
Forward Air Control Post Crew Chief, and the superiors who 
prepared and endorsed the performance evaluation noted that 
the veteran had kept his crew at peak efficiency and had 
"made a significant contribution to the defense of this 
site, by becoming proficient in the operation and use of all 
camp defense weapons."  (Emphasis added.)  Further, the 
Board notes that remarks in the veteran's AF Form 7 show the 
veteran had counterinsurgency experience from January 1967 to 
January 1968 in Vietnam.  Based on the foregoing, and in the 
absence of any contradictory evidence, the Board finds that 
the veteran's 1967 letter to his parents and the AF Form 77 
serve as credible supporting evidence that during service in 
Vietnam the veteran was subject to incoming attacks from 
hostile forces.  The Board further finds that the veteran's 
description of the events in which he participated as a 
member of a mortar crew to be credible.  Resolving all doubt 
in favor of the veteran, the Board finds that those events 
constitute combat duty.  Because the veteran participated in 
combat, and his PTSD stressors are related to combat, 
corroborating evidence of the occurrence of the individual 
stressors is not required.  38 C.F.R. § 3.304(f).  

In summary, the medical evidence establishes a diagnosis of 
PTSD and a link between the current symptoms and in-service 
combat.  In addition, the claim is supported by credible 
evidence that the veteran participated in combat while in 
service.  The Board concludes, therefore, that the evidence 
supports the grant of service connection for PTSD.  


							(Continued on next page.)




ORDER

Service connection for PTSD is granted



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



